Name: Commission Regulation (EEC) No 3540/91 of 5 December 1991 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing;  animal product
 Date Published: nan

 Avis juridique important|31991R3540Commission Regulation (EEC) No 3540/91 of 5 December 1991 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Regulation (EEC) No 1907/90 on certain marketing standards for eggs Official Journal L 335 , 06/12/1991 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 39 P. 0191 Swedish special edition: Chapter 3 Volume 39 P. 0191 COMMISSION REGULATION (EEC) No 3540/91 of 5 December 1991 amending Regulation (EEC) No 1274/91 introducing detailed rules for implementing Regulation (EEC) No 1907/90 on certain marketing standards for eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs (1) and in particular Article 20 (1) thereof, Whereas Article 28 of Commission Regulation (EEC) No 1274/91 (2) provides that the forms of wording for use on eggs and packs are to be expressed at least in the language or languages of the Member State in which retailing or any other use takes place; whereas this provision should be modified in accordance with the relevant provisions of Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States, relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (3) as last amended by Directive 91/72/EEC (4) and in order to facilitate the marketing of eggs in cases other than the delivery of eggs to the ultimate consumer; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by the Chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 28 of Regulation (EEC) No 1274/91 is replaced by the following: 'Article 28 The forms of wording defined in this Regulation for use on eggs and packs shall be expressed - in the case of sales to the ultimate consumer: in a language easily understood by purchasers as referred to in Article 14 of Council Directive 79/112/EEC (*) in the Member State in which such sales take place; this provision shall not prevent such particulars from being indicated in various languages; - in any other case: in one or more languages of the Community. (*) OJ No L 33, 8. 2. 1979, p. 1.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 6. 7. 1990, p. 5. (2) OJ No L 121, 16. 5. 1991, p. 11. (3) OJ No L 33, 8. 2. 1979, p. 1. (4) OJ No L 42, 16. 2. 1991, p. 27.